Name: Commission Regulation (EEC) No 1384/77 of 27 June 1977 amending Regulations (EEC) No 585/77, (EEC) No 597/77 and (EEC) No 612/77 in respect of the application of certain special import arrangements for beef and veal
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  information technology and data processing;  foodstuff;  EU finance
 Date Published: nan

 No L 157/ 16 Official Journal of the European Communities 28 . 6 . 77 COMMISSION REGULATION (EEC) No 1384/77 of 27 June 1977 amending Regulations (EEC) No 585/77 , (EEC) No 597/77 and (EEC) No 612/77 in respect of the application of certain special import arrangements for beef and veal and (3) of Commission Regulation (EEC) No 612/77 of 24 March 1977 laying down rules for the applica ­ tion of the special import arrangements in respect of certain young male bovine animals for fattening ( 7) should be more clearly stipulated ; Whereas pursuant to Article 19 of Regulation (EEC) No 706/76 levies are not applied on imports into the French overseas departments of certain beef and veal products originating in the ACP countries ; whereas, to take account of this provision , Article 7 ( 1 ) of Regu ­ lation (EEC) No 585/77 should, in the interest of clarity, be supplemented ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (&gt;), as last amended by Regulation (EEC) No 425/77 (2), and in particular Arti ­ cles 13 (4) (b), 14 (4) (c), 15 (2) and 25 thereof, Having regard to Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (3), as amended by Regulation (EEC) No 328 /77 (4), and in particular Article 22 thereof, Whereas the detailed rules for the application of the system of import and export licences for beef and veal were laid down by Commission Regulation (EEC) No 585/77 of 18 March 1 977 (5 ) ; whereas these rules concern inter alia the lodging of applications for and issuing of licences under the special import arrange ­ ments for young male bovine animals intended for fattening and frozen beef and veal for processing ; Whereas experience has shown that the provisions in force do not suffice to prevent certain abuses liable to divert the abovementioned special arrangements from their true economic objectives ; whereas these arrange ­ ments should therefore be modified ; Whereas, to this end , Article 1 (3), ( 5) and (6) of Commission Regulation (EEC) No 597/77 of 18 March 1977 laying down detailed rules for the applica ­ tion of special import arrangements for certain types of frozen beef intended for processing (b) should be amended and supplemented ; whereas , moreover, the obligations of the importer laid down in Article 1 ( 1 ) HAS ADOPTED THIS REGULATION : Article 1 Article 7 ( 1 ) of Regulation (EEC) No 585/77 is amended to read as follows : ' 1 . Applications for import licences in respect of products to be imported duty free pursuant to Article 2 of Regulation (EEC) No 706/76 and, where appropriate , free of levies pursuant to Article 19 of that Regulation , and the licence itself shall contain : (a) in Section 12, one of the following endorse ­ ments :  "ACP/OCT product (Regulation (EEC) No 706/76)",  "AVS/OLT-varer (forordning (EÃF) nr . 706/76)",  "AKP/ULG-Erzeugnis (Verordnung (EWG) Nr. 706/76)",(') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 61 , 5 . 3 . 1977 , p. 1 . ( 3 ) OJ No L 85 , 31 . 3 . 1976 , p. 2 . (4 ) OJ No L 46 , 18 . 2 . 1977 , p. 1 .  Produit ACP/PTOM (rÃ ¨glement (CEE) n ° 706/76)", ( 5 ) OJ No L 75 , 23 . 3 . 1977 , p . 5 . ( b ) OJ No L 76, 24 . 3 . 1977 , p . 1 . ( 7 ) OJ No L 77, 25 . 3 . 1977, p. 18 . 28 . 6 . 77 Official Journal of the European Communities No L 157/ 17  "Prodotto ACP/PTOM (regolamento (CEE) n . 706/76)", "Poids par tete infÃ ©rieure a 80 kg" or Poids par tÃ ªte de 80 Ã moins de 220 kg" or "Poids par tÃ ªte de 220 Ã 300 kg",  "ACP/LGO-produkt (Verordening (EEG) nr. 706/76)" ; Peso per capo inferiore a 80 kg or Peso per capo da 80 a meno di 220 kg" or "Peso per capo da 220 a 300 kg", "Gewicht per dier minder dan 80 kg" or "Gewicht per dier 80 tot minder dan 220 kg" or "Gewicht per dier 220 tot en met 300 kg". (b) in Section 14, the name of the state, country or territory in which the product originated.' Article 2 Article 8 of Regulation (EEC) No 585/77 is amended to read as follows : 'Article 8 In order to qualify for the special import arrange ­ ments referred to in Article 13 of Regulation (EEC) No 805/68 : (a) the application for a licence shall relate to a quantity equal to or exceeding 50 animals ; (b) Section 12 of the application for a licence and of the licence itself shall contain one of the following endorsements : "Young male bovine animals intended for fattening", The licence shall apply only to the product thus described . (c) Section 20 of the licence shall contain one of the following endorsements : "Levy reduced by . . . % . Licence valid in respect of . . . (quantity in figures and words) animals", "NedsÃ ¦ttelse af importafgiften med . . . % . Licens gyldig for ... dyr", Aussetzung der AbschÃ ¶pfung in HÃ ¶he von . . . v.H. Lizenz gÃ ¼ltig fÃ ¼r ... Tiere", Ungtyre bestemt til opfedning , "PrÃ ©lÃ ¨vement rÃ ©duit de . . . % . Certificat valable pour . . . animaux",MÃ ¤nnliche, zum MÃ ¤sten bestimmte Jungrinder", "Prelievo ridotto del ... % . Titolo valido per . . . animali","Jeunes bovins mÃ ¢les destinÃ ©s Ã 1 engraisse ­ . ment", "Giovani bovini maschi destinati all ingrasso", Heffing verminderd met ... % . Certificaat geldig voor . . . dieren". Jonge mannelijke runderen bestemd voor de mesterij". The percentage reduction in the levy shall be that valid for the quarter in which the application for a licence is lodged.'This endorsement shall be followed by :  either one of the following endorsements : Weight per head not exceeding 300 kg", "HÃ ¸jeste vÃ ¦gt pr. dyr 300 kg", "Stiickgewicht hochstens 300 kg", "Poids par tÃ ªte, jusqu Ã 300 kg", "Peso per capo, fino a 300 kg", Gewicht per dier, ten hoogste 300 kg ; Article 3 Article 9 of Regulation (EEC) No 585/77 is amended to read as follows : Article 9 1 . In order to qualify for the special import arrangements referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 :  or, where a rate of suspension of the levy is laid down separately for each category of animal specified in Article 1 3 (4) of Regula ­ tion (EEC) No 805/68 , one of the following endorsements as appropriate : "Weight per head less than 80 kg" or "Weight per head 80 to less than 220 kg" or "Weight per head 220 to 300 kg", "VÃ ¦gt pr . dyr under 80 kg" or "VÃ ¦gt pr . dyr fra 80 til under 220 kg" or "VÃ ¦gt pr. dyr 220 til 300 kg", (a) the application for a licence or licences lodged by any one applicant shall relate to a quantity corresponding to not less than five tonnes of bone-in meat and not more than 10 % of the quantity fixed pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 in respect of the arrangement in question for the quarter during which the application for a licence is lodged ; 100 kilograms of bone-in meat correspond to 77 kilograms of boned meat ; StÃ ¼ckgewicht weniger als 80 kg" or "StÃ ¼ckgewicht 80 bis weniger als 220 kg" or "StÃ ¼ckgewicht 220 bis 300 kg", No L 157/ 18 Official Journal of the European Communities 28 . 6 . 77 (b) Section 12 of the application for a licence and of the licence itself shall contain one of the following endorsements : "Meat intended for the manufacture of preserved food  system (a)  by ... (exact designation of the factory where manufacture is to take place)", quantity corresponding to not less than five tonnes of bone-in meat and not more than 10 % of the quantity fixed pursuant to Articles 14 (4) (a) of Regulation (EEC) No 805/68 in respect of the arrangements in question for the quarter during which the application for a licence is lodged ; 1 00 kilograms of bone-in meat correspond to 77 kilograms of boned meat ; (b) Section 12 of the application for a licence and of the licence itself shall contain one of the following endorsements : "Meat intended for processing  system (b)", KÃ ¸d bestemt til fremstilling af konserves  ordning (a)  i . . .", Fleisch zur Herstellung von Konserven bestimmt  Regelung (a)  bei . . .", Viandes destinees a la fabrication de conserves  regime (a)  aupres de . . Carni destinate alla fabbricazione di conserve  regime (a)  presso . . KÃ ¸d bestemt til forarbejdning  ordning (b)", Vlees bestemd voor de vervaardiging van conserven  regeling (a)  door ..." ; Zur Verarbeitung bestimmtes Fleisch  Rege ­ lung (b)", Viandes destinees a la transformation  rÃ ©gime (b)",(c) Section 20 of the licence shall contain one of the following endorsements : "Levy suspended . Licence valid for ... (quan ­ tity in figures and words) kg", Carni destinate alla trasformazione  regime (b)", Vlees bestemd voor verwerking  regeling (bf ;Importafgiften suspenderet . Licens gyldig for ¢ ¢ ¢ kg", Aussetzung der AbschÃ ¶pfung. Lizenz gÃ ¼ltig fÃ ¼r ... kg", (c) Section 20 of the licence shall contain one of the following endorsements : "Levy reduced by . . . % . Licence valid for (quantity in figures and words) kg", Prelevement suspendu . Certificat valable pour . . . kg", Prelievo sospeso . Titolo valido per . . . kg", Heffing geschorst . Certificaat geldig voor . . . kg"- NedsÃ ¦ttelse af importafgiften med . . . % licens gyldig for ... kg", Aussetzung der AbschÃ ¶pfung in HÃ ¶he von . . . v.H. Lizenz gÃ ¼ltig fÃ ¼r ... kg", Prelevement rÃ ©duit de . . . % . Certificat valable pour . . . kg", Prelievo ridotto del ... % . Titolo valido per ¢ ¢ ¢ kg", Heffing verminderd met . . . % . Certificaat geldig voor . . . kg". 2 . Where the applicant has lodged several appli ­ cations for licences relating to products falling within different subheadings of the Common Customs Tariff, and where the suspension of the levy is authorized only in respect of a part of the quantities applied for, he may, at the latest two working days prior to the actual issue of the licences, request that the quantities qualifying for the suspension of the levy be carried over to one or more of the licences applied for, provided that the quantity covered by each licence is not exceeded .' Article 4 Article 10 of Regulation (EEC) No 585/77 is amended to read as follows : 'Article 10 1 . In order to qualify for the special import arrangements referred to in Article 14 ( 1 ) (b) of Regulation (EEC) No 805/68 : (a) the application for a licence or licences lodged by any one applicant party shall relate to a The percentage reduction in the levy shall be that valid for the quarter in which the application for a licence is lodged . 2 . Where the applicant has lodged several appli ­ cations for licences relating to products falling within different subheadings of the Common Customs Tariff, and where the suspension of the levy is authorized only in respect of a part of the quantities applied for, he may, at the latest, two working days prior to the actual issue of the licences, request that the quantities qualifying for the suspension of the levy be carried over to one or more of the licences applied for, provided that the quantity covered by each licence is not exceeded .' 28 . 6 . 77 Official Journal of the European Communities No L 157/ 19 Article 5 Article 1 1 of Regulation (EEC) No 585/77 is amended to read as follows : 'Article 11 1 . Applications for licences under Articles 8 to 10 may be lodged only during the first 10 days of each quarter. Applications shall be considered only if : (a) the special arrangements indicated therein are applicable on the day designated for the actual issue of the licence : (b) the applicant is a natural or legal person carrying on business in the meat and livestock sector and officially registered in a Member State ; (c) the applicant declares and undertakes that in respect of the current quarter he has not lodged and will not lodge any application under the same special arrangement in Member States other than that where his present application is lodged ; if an applicant lodges applications in respect of the same special arrangement in two or more Member States, no such application shall be consid ­ ered ; (d) in the case of application as referred to in Article 9 , the applicant proves to the satisfac ­ tion of the competent authority of the Member State where the application is lodged , that the person responsible for the factory indicated in the application has agreed to the manufacture in those premises of the preserved food in question . 2 . On the 18th day of each quarter, the Member States shall before 4 p.m . communicate to the Commission by telex a list of the applications together with particulars of the quantities in respect of which applications have been lodged during the period referred to in paragraph 1 , speci ­ fying the import arrangement concerned and , where appropriate , the categories of live weight and, in the case referred to in Article 9 , the facto ­ ries indicated in the applications . If the day referred to in the preceding subpara ­ graph is not a working day in a Member State , the ^communication shall be made by that Member State before 4 p.m . on the first working day thereafter . 3 . Licences shall be issued on the 30th day of each quarter. However, if that day is not a working day in the Member State where the application was lodged , licences shall be issued on the first working day thereafter . 4 . The quantities applied for may be reduced . 5 . For each of the arrangements referred to in Articles 8 to 10 all applications from any one applicant shall be regarded as a single application . 6 . The security shall be released forthwith in respect of any quantity for which the application is not granted . 7 . When the quantity for which applications were lodged during the period referred to in para ­ graph 1 is less than the quantity laid down for each quarter, it may be decided that further appli ­ cations for licences may be lodged during one or more periods within the quarter in question . In that case new dates shall be fixed for the communi ­ cation referred to in paragraph 2 and for the issue of licences. 8 . By way of derogation from Article 3 of Regu ­ lation (EEC) No 193/75, the rights arising from the import licences referred to in Articles 8 to 10 shall not be transferable. 9  When lodging applications for licences under Articles 8 to 10, the applicant shall under ­ take in writing either to carry out himself, or to have carried out under his responsibility in the Member State indicated in that undertaking, being the State where the products will be put into free circulation , the following operations, as appro ­ priate : (a) the fattening referred to in Article 13 of Regula ­ tion (EEC) No 805/68 ; (b) the processing referred to in Article 14 ( 1 ) (a) thereof ; (c) the processing referred to in Article 14 ( 1 ) (b) thereof. Moreover, the applicant shall undertake in writing either to carry out himself or have carried out under his responsibility, in the factories designated in his application in accordance with Article 9 ( 1 ) (b), the processing operations referred to in (b).' A rticle 6 1 . Article 1 ( 1 ) of Regulation (EEC) No 597/77 is amended to read as follows : ' 1 . No importer shall be entitled to total or partial suspension of the import levy under Article 14 ( 1 ) of Regulation (EEC) No 805/68 unless he produces : (a) a written declaration , made at the time of the importation , that the frozen meat is intended for use in the importing Member State ; (aa) for the manufacture of preserved food as referred to in Article 14 ( 1 ) (a) of Regula ­ tion (EEC) No 805/68 , (bb) for the manufacture of the other products referred to in Article 14 ( 1 ) (b) of that Regulation ; No L 157/20 Official Journal of the European Communities 28 . 6 . 77 4. The Annex to Regulation (EEC) No 597/77 is amended to read as follows : 'ANNEX Products Coefficients I. Preserved food, other than homogen ­ ized, containing the following percen ­ tages of meat of bovine animals : 1 . 80 % or more of meat, excluding offal and fat 1-50 2 . 60 % or more but less than 80 % of meat, excluding offal and fat 110 3 . 40 % or more but less than 60 % of meat excluding offal and fat 0-90 4 . 20 % or more but less than 40 % of meat, excluding offal and fat 0-30 11 . The coefficient applicable in respect of homogenized preserved meat shall be in figures corresponding to the quantity, expressed in kilograms of boned frozen meat, used in the manu ­ facture of one kilogram of preserved meat .' (b) a security in the sum of the amount suspended of the levy applicable on the day of importa ­ tion ; (c) a written undertaking given at the time of importation , to pay the additional sum speci ­ fied in paragraph 8 in respect of that quantity of frozen meat imported in respect of which the proof referred to in paragraph 3 is not furnished ; (d) as regards the arrangements referred to in Article 14 ( 1 ) (b) of Regulation (EEC) No 805/68 , a written undertaking given at the time of importation to inform the competent authorities in the importing Member State, within one month following the date of impor ­ tation , of the factory or factories where the imported meat will be processed.' 2 . Article 1 (3) of Regulation (EEC) No 597/77 is amended to read as follows : ' 3 . Except in cases of force majeure, the security shall not be released in whole or in part unless, within six months following the month of importa ­ tion , proof is furnished to the satisfaction of the competent authorities in the importing Member State that all or part of the imported frozen meat has been processed within three months following the month of importation in the factory specified in the import licence or in accordance with ( 1 ) (d). The amount of the security released shall be in proportion to the quantity for which proof of processing is furnished . The security shall be released immediately after such proof has been furnished . The amount of the security not released shall be forfeit and retained as levy .' 3 . Article 1 (5) and (6) of Regulation (EEC) No 597/77 is amended to read as follows : ' 5 . For the purposes of Article 14 ( 1 ) (a) of Regu ­ lation (EEC) No 805/68 "preserved food" means products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff containing by weight 20 % or more of meat of bovine animals excluding offal and fat in which beef and jelly account for at least 85 % of the total net weight . 6 . For the purposes of Article 14 ( 1 ) (b) of Regu ­ lation ( EEC) No 805/68 "manufacture" means the processing into products other than those referred to in Article 1 ( 1 ) (a ) of that Regulation or in ( 5) above .' Article 7 1 . Article 1 ( 1 ) of Regulation (EEC) No 612/77 is amended to read as follows : ' 1 . No importer shall be entitled to total or partial suspension of the import levy under Article 13 ( 1 ) of Regulation (EEC) No 805/68 unless he produces : (a) a written declaration , at the time of importa ­ tion , that the young bovine animals are intended for fattening in the importing Member State for a period of 120 days from the day on which they are put into free circula ­ tion ; (b) a security in the sum of the amount suspended of the levy applicable on the day of importa ­ tion ; (c ) a written undertaking, given at the time of importation , to pay the additional sum speci ­ fied in paragraph (5) in respect of those imported animals for which the proof referred to in paragraph 3 is not furnished ; (d ) a written undertaking, given at the time of importation , to inform the competent authority in the importing Member State within one month following the date of impor ­ tation , of the production unit or units where the young bovine animals are intended to be fattened .' 28 . 6 . 77 Official Journal of the European Communities No L 157/21 2. Article 1 (3) of Regulation (EEC) No 612/77 is amended to read as follows : *3 . Except in cases of force majeure, the security shall not be released, in whole or in part unless proof is furnished to the competent authorities of the importing Member State that the young bovine animal : (a) has been fattened in the production unit or units indicated pursuant to paragraph 1 (d) ; (b) has not been slaughtered before the expiry of the period specified in Article 1 (a) ; or (c) has been slaughtered before the expiry of this period for health reasons or has died as a result of sickness or accident . The security shall be released immediately after such proof has been furnished.' Article 8 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1977. For the Commission Finn GUNDELACH Vice-President